Title: From George Washington to the U.S. Senate, 25 June 1795
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States June the 25th 1795.
          
          It has been represented by our Minister Plenipotentiary near the French Republic, that such of our commercial relations with France, as may require the support of the United States in detail, cannot be well executed without a Consul-General. Of this I am satisfied; when I consider the extent of the mercantile claims, now depending before the French government; the necessity of bringing into the hands of one agent the various applications to the several committees of administration, residing at Paris; the attention which must be paid to the conduct of consuls and viceconsuls; and the nature of the services, which are the peculiar objects of a minister’s care, and leave no leisure for his

intervention in business, to which consular functions are competent. I therefore nominate
          Fulwar Skipwith, to be Consul-general of the United States in France.
          I also nominate John Kelty, of Maryland, to be Inspector of the revenue for Survey No. 1. in the District of Maryland.
          William Nichols, of Pennsylvania, to be Marshal of and for the Pennsylvania District—vice David Lenox, resigned.
          John Davis, of Plymouth in Massachusetts, to be Comptroller of the Treasury of the U. States; vice Jonathan Jackson, declined.
          John Stockton, to be Commissioner of Loans for the State of Delaware; vice James Tilton, resigned.
          Dudley Atkins Tyng, of Massachusetts, to be Collector for the District of Newburyport; vice Edward Wigglesworth, superceded. and
          George Forster, to be Collector for the District of Sunbury in the State of Georgia; vice James James, who was appointed by the name of John James in February last, & who has declined.
          
            Go: Washington
          
        